Citation Nr: 1507101	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  09-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Evaluation of post-traumatic costochondritis (Tietze's syndrome) deformity involving the right second anterior rib, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from February 2000 to July 2006.

This matter originates from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted entitlement to service connection for post-traumatic costochondritis (Tietze's syndrome) deformity involving the right second anterior rib and assigned a 10 percent rating.  The Veteran timely appealed the rating assigned.  In February 2012, the Veteran testified before the undersigned Veteran's Law Judge at the RO.  A transcript of the hearing is of record.  

By Board decision in April 2012, the Board denied a rating greater than 10 percent rating for costochondritis (Tietz's syndrome).  Thereafter, in June 2014, the Board vacated the April 2012 decision at the Veteran's request.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2014).  This was pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  The Veteran again testified before the undersigned Veterans Law Judge via a video conference hearing in December 2014.  A transcript of that hearing is also of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran was last evaluated for his service-connected costochondritis (Tietze's syndrome) in March 2007, nearly eight years ago.  He testified at the December 2014 hearing that this condition has since worsened.  In this regard, he testified that the condition worsened in June 2012 while undergoing physical therapy.  He explained that he presently experiences longer spikes of pain which lasts for several hours and which impede his sleep causing additional problems at work and at home.  His representative requested at the hearing that he be afforded a new VA examination.  The Board agrees and finds that such development is warranted in consideration of the time that has elapsed since the last examination and in order to properly assess the severity of this disorder.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").

Also, records pertaining to the physical therapy treatment the Veteran received for his costochondritis (Tietze's syndrome) should be obtained, to specifically include the June 2012 treatment records.  In addition, updated VA treatment records should be obtained.  In this regard, the Veteran testified that he was treated at the VA medical facility in Ft. Worth a few weeks earlier and also received treatment at the VA medical center in Columbus.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Outstanding private and VA treatment records pertinent to the Veteran's costochondritis (Tietze's syndrome) should be requested and associated with the claims file.  The request should specifically include pertinent physical therapy records, including records dated in June 2012, and recent VA records from the Fort Worth and Columbus medical centers.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  Schedule the Veteran for a VA examination to determine the severity of his costochondritis (Tietze's syndrome).  All necessary tests should be conducted. The claims file must be sent to the examiner for review.  The examiner should record all findings in accordance with the current examination worksheet or questionnaire.

3. After the above development has been completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




